DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 3/8/2022 has been received and will be entered.
Claim(s) 1 and 4-10 is/are pending.
Claim(s) 1, 4, and 5 is/are currently amended.
Claim(s) 6-10 is/are new.
Claim(s) 2-3 is/are acknowledged as cancelled.
	The action is FINAL.

Response to Arguments
Claim Rejections – 35 U.S.C. §§102-103
	I. With respect to the rejection of Claim(s) 1-2 under 35 U.S.C. 102(a)(1) as being anticipated by Pham, et al., Effect of growth temperature on the synthesis of carbon nanotube arrays and amorphous carbon for thermal applications, Phys. Status Solidi A. 2017; 214(7): 1600852, pages 1-7, with Supplementary Information (6 April 2017, hereinafter “Pham at __”), the rejections were traversed en masse. (Remarks of 3/8/2022 at 6 et seq.). As understood, the Remarks rely on incorporation of non-rejected dependent claim 3 into Claim 1. (Remarks of 3/82022 at 7). This is persuasive. The rejection is WITHDRAWN. 
II. With respect to the rejection of Claim(s) 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Li, et al., Transfer of vertically aligned carbon nanotube arrays onto flexible substrates for gecko-inspired dry adhesive application, RSC Adv. 2015; 5: 46749-46759 (hereinafter “Li at __”), as understood, the traversal is on the grounds that 
Applicant respectfully disagrees. To the extent that the Office Action has taken the position that dependent claim 3, as previously presented, required that the nanotubes be somewhere within the two layers, independent claim 1 has been further clarified to recite that “the vertically oriented carbon nanotubes are fixed to each of the at least two layers of the base member.” That is, independent claim 1 has been amended to recite that the vertically oriented carbon nanotubes are fixed to each of the at least two layers of the base member.
There is no mention of these features of the amended independent claim 1 in either Li or Dai. To the extent that the Office Action has noted that Dai has multiple layers, Applicant submits that Dai does not disclose, suggest or reach “the vertically oriented carbon nanotubes are fixed to each of the at least two layers of the base member” as only one of Dai’s layers includes the tubes. Also, these features of the amended independent claim 1 are also not disclosed by Pham. In fact, the Office Action has not relied on Pham to disclose these features of the amended claim 1.

(Remarks of 3/8/2022 at 7). The amendment specifying nanotubes within the layers of the base member is persuasive. The rejection is WITHDRAWN.  


III. With respect to the rejection of Claim(s) 1-5 under 35 U.S.C. 103 as being unpatentable over Li, et al., Transfer of vertically aligned carbon nanotube arrays onto flexible substrates for gecko-inspired dry adhesive application, RSC Adv. 2015; 5: 46749-46759 (hereinafter “Li at __”) in view of: (i) Pham, et al., Effect of growth temperature on the synthesis of carbon nanotube arrays and amorphous carbon for thermal applications, Phys. Status Solidi A. 2017; 214(7): 1600852, pages 1-7, with Supplementary Information (6 April 2017, hereinafter “Pham at __”), the rejection is WITHDRAWN in view of the discussion above. 
IV. With respect to the rejection of Claim 1-3 and 5 under 35 U.S.C. 103 as being unpatentable over US 2010/0098904 to Dai, et al. in view of: (i) Pham, et al., Effect of growth temperature on the synthesis of carbon nanotube arrays and amorphous carbon for thermal applications, Phys. Status Solidi A. 2017; 214(7): 1600852, pages 1-7, with Supplementary Information (6 April 2017, hereinafter “Pham at __”), as understood, the traversal is on the grounds discussed above. The amendment specifying nanotubes within the layers of the base member is persuasive. The rejection is WITHDRAWN.  









Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1, 4, 6, 7, 8, 9, 10 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0145616 to Gharib, et al. in view of:
(i) Pham, et al., Effect of growth temperature on the synthesis of carbon nanotube arrays and amorphous carbon for thermal applications, Phys. Status Solidi A. 2017; 214(7): 1600852, pages 1-7, with Supplementary Information (6 April 2017, hereinafter “Pham at __”) to show a state of fact.

With respect to Claim 1, this claim requires “vertically oriented carbon nanotubes coated with amorphous carbon.” Gharib teaches vertically oriented carbon nanotubes. (Gharib 5: [0089], [0092], [0095], passim – nanostructures 300, 310, 320). Note that carbon nanotubes are explicitly mentioned. (Gharib 3: [0048]). Gharib would not appear to explicitly recite the coating with amorphous carbon. This difference does not impart patentability. First, note that Gharib teaches a routine thermal CVD process for making carbon nanotubes. (Gharib 7: [0105]). Thermal CVD techniques are known to leave amorphous carbon coatings on carbon nanotubes. The Pham reference is offered to show inherency. See (Pham at 2, col. 1 – thermal CVD). This results in an amorpohous carbon coating. See e.g. (Pham “Abstract”) (“Transmission electron microscopy (TEM) further determines the degree of tube crystallinity as well as the thickness of amorphous carbon coating around the nanotubes.”). 
Claim 1 further requires “a base member to which are fixed See e.g. (Gharib 6: [0097] et seq., “Fig. 3E” – “first anchoring layer 342” and “second anchoring layer 346”). 
Claim 1 further requires “each of the vertically oriented carbon nanotubes having first and second opposite ends in a direction of orientation of the vertically oriented carbon nanotubes.” The carbon nanotubes are so oriented. See e.g. (Gharib “Fig. 3E,” passim). 
Claim 1 further requires “at least one of the first and second opposite ends being exposed on an outside of the base member.” The ends are exposed. See e.g. (Gharib 6: [0098], “Fig. 3E” – “desired height of protrusion 358”). 
	Claim 1 further requires “the base member includes at least two layers that are stacked together in the direction of orientation, the at least two layers being made of respective different materials.” The base member contains at least two layers. See e.g. (Gharib 6: [0097] et seq., “Fig. 3E” – “first anchoring layer 342” and “second anchoring layer 346”). Different compositions are taught. (Gharib 6: [0099] – “a second anchoring layer 346 comprised of a different composition.”). 
Claim 1 further requires “the vertically oriented carbon nanotubes are fixed to each of the at least two layers of the base member.” The nanotubes are so fixed. See e.g. (Gharib Fig. 3E”) and (Gharib 6: [0097] – process, note the “anchoring” language). 
As to Claim 4, rigid and elastic layers are taught. (Gharib 7: [0111]; “Fig. 5B”). 
As to Claim 6, the nanotubes are so fixed. See e.g. (Gharib “Fig. 3E”) and (Gharib 6: [0097] – process, note the “anchoring” language).
As to Claim 7, the nanotubes are present within the layers. (Gharib “Fig. 3E,” entire reference). Strengthening is taught. (Gharib 1: [0010]).
As to Claim 8, the layers are so configured. (Gharib “Fig. 3E,” entire reference). 
As to Claim 9, one end is exposed. See e.g. (Gharib 6: [0098], “Fig. 3E” – “desired height of protrusion 358”).
As to Claim 10, rigid and elastic layers are taught. (Gharib 7: [0111], “Fig. 5B”). 

II. Claim(s) 1, 4, 6, 7, 8, 9, 10 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0145616 to Gharib, et al. in view of:
(i) Pham, et al., Effect of growth temperature on the synthesis of carbon nanotube arrays and amorphous carbon for thermal applications, Phys. Status Solidi A. 2017; 214(7): 1600852, pages 1-7, with Supplementary Information (6 April 2017, hereinafter “Pham at __”).

The discussion accompanying “Rejection I” above is incorporated herein by reference. To the extent Pham can be characterized as insufficient to prove up the inherent amorphous carbon in Gharib (no such concession is made), substation of the nanotubes of Pham for those of Gharib is an obvious expedient. The combination reflects substitution of known components to achieve predictable results. This does not impart patentability. MPEP 2143.


Allowable Subject Matter
I. Claim 5 is allowed.
Method Claim 5 requires inter alia “the fixing step comprising: … a transferring step of pressing the vertically oriented carbon nanotubes prepared on the first substrate into the first solution and the second solution to transfer the vertically oriented carbon nanotubes to the first solution and the second solution.” While Gharib (discussed above) teaches transferring/pressing nanotubes into one solution – see (Gharib 5: [0089]) – as understood, Gharib then cures/hardens the first solution before adding subsequent solutions. (Gharib 5: [0090]). Stated differently, Gharib does not teach transferring into the first and second solution at the same time (i.e. when they are both solutions), as required by Claim 5. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736